   Case 5:17-cv-03199-SAC Document 20 Filed 03/26/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


RONALD B. WIELAND,

                             Plaintiff,

          v.                                       CASE NO. 17-3199-SAC

(fnu) RUCKER, et al.,


                             Defendants.


                         MEMORANDUM AND ORDER

     This matter is a civil rights action filed under 42 U.S.C. §

1983. The court has examined plaintiff’s amended complaint and

his response to the court’s notice and order to show cause (NOSC)

and enters the following findings and order.

                        Nature of the Complaint

     Plaintiff spent approximately 20 months in the Shawnee County

Adult Detention Center between November 2015 and the filing of this

action in November 2017. In this action, he claims the conditions

of his confinement there violated his constitutional rights. The
amended complaint presents the following claims: (1) On September

12, 2017, plaintiff’s cell was flooded when the prisoner in the

next cell intentionally caused the toilet to overflow with water

and feces. Plaintiff notified staff of the flooding at approximately

10 p.m. A staff member gave plaintiff two towels and advised him

that he would notify maintenance. Maintenance workers arrived the

following morning to address the flooding, and plaintiff was moved
to another cell. However, plaintiff states that the new cell also

was filthy and had feces on the wall, door, and window. (2)

Plaintiff complains of lockdowns at the jail that lasted 48 to 96
   Case 5:17-cv-03199-SAC Document 20 Filed 03/26/21 Page 2 of 6




hours. During these periods, prisoners had no access to common areas

of the jail, including the outdoor courtyard, exercise areas, or

showers. They also could not access cleaning products during these

periods. (3) Plaintiff claims that prisoners placed in disciplinary

confinement    were    held     in   suicide      prevention      cells     and   close

observation cells that lacked furniture, beds, toilets, and sinks.

They also had no access to exercise areas, the dayroom, and other

common areas during their disciplinary placement.

                                     Discussion

     Because    it    appears    plaintiff        was   in   pretrial      confinement

during the relevant time, his claims of unconstitutional conditions

are governed by the Due Process Clause of the Fourteenth Amendment.

However, the Eighth Amendment standard provides the benchmark for

such a claim. Craig v. Eberly, 164 F.3d 490, 495 (10th Cir. 1998).

     The analysis of a claim under the Eighth Amendment has two

components. “First, the deprivation alleged must be, objectively,

‘sufficiently    serious.’” Farmer          v.    Brennan,    511   U.S.     825,    834

(1994). This factor requires the prisoner to show that he is
“incarcerated under conditions posing a substantial risk of serious

harm.” Id. It is settled that the Constitution does not guarantee

“comfortable    prisons”      and     that       only conditions “denying           ‘the

minimal civilized measure of life's necessities’ are sufficiently

grave to form the basis of an Eighth Amendment violation.” Wilson

v. Seiter, 501 U.S. 294, 299 (1991)(internal citations omitted).

Prison   officials       meet        this    standard        if     they     “provide

humane conditions of confinement by ensuring inmates receive the
basic necessities of adequate food, clothing, shelter, and medical

care and by taking reasonable measures to guarantee the inmates’
      Case 5:17-cv-03199-SAC Document 20 Filed 03/26/21 Page 3 of 6




safety.” McBride         v.    Deer,        240   F.3d     1287,        1291     (10th       Cir.

2001)(citation omitted).

       Next, a prisoner must show the defendant prison officials had

a “sufficiently culpable state of mind”, a subjective component

which requires a showing that defendants acted with deliberate

indifference      to     the     well-being        of     the     prisoners          in     their

care. Farmer, 511 U.S. at 834. “[T]he official must both be aware

of facts from which the inference could be drawn that a substantial

risk     of    serious    harm     exists,        and     he     must     also       draw    the

inference.” Id. at 837. “The Eighth Amendment does not outlaw cruel

and     unusual     ‘conditions’;            it   outlaws         cruel        and        unusual

‘punishments.’” Id. It is not enough to establish that the official

should have known of the risk of harm. Id.

       Under this analysis, “the particular facts of each situation;

the       ‘circumstances,          nature,          and         duration’            of      the

challenged conditions must             be    carefully         considered.” Despain            v.

Uphoff, 264 F.3d 965, 974 (10th Cir. 2001)(quoting Johnson v. Lewis,

217 F.3d 726, 731 (9th Cir. 2000)). “While no single factor controls
... the length of exposure to the conditions is often of prime

importance.” Id. Under this standard, “minor deprivations suffered

for short periods would not rise to an Eighth Amendment violation,

while ‘substantial deprivations ...’ may meet the standard despite

a shorter duration.” Id. (citations omitted).

              In order to state an Eighth Amendment violation, the

conditions of a plaintiff’s confinement must be “sure or very likely

to cause serious illness and needless suffering,” and give rise to
“sufficiently imminent dangers.” Helling v. McKinney, 509 U.S. 25,

33, 34 (1993). Notably, the Tenth Circuit has held that a situation
   Case 5:17-cv-03199-SAC Document 20 Filed 03/26/21 Page 4 of 6




involving filthy cells and other conditions “‘simply [did] not rise

to the level of a constitutional violation’” where prisoners were

exposed to the conditions for only a short duration. DeSpain v.

Uphoff, 264 F.3d 965, 973 (10th Cir. 2001) (quoting Barney v.

Pulsipher, 143 F.3d 1299, 1312 (10th Cir. 1998)). However, the Tenth

Circuit also has recognized that, in particular, “exposure to the

human waste of others carries a significant risk of contracting

infectious diseases such as Hepatitis A, shigella, and others.”

Shannon v. Graves, 257 F.3d 1164, 1168 (10th Cir. 2001).

     The amended complaint states that on the late evening of

September 12, 2017, plaintiff reported to defendant Folds that there

was “foul smelling water” in his cell (Doc. 10, p. 11). Mr. Folds

advised plaintiff that he could not move him to another cell because

it was third shift and he was not authorized to do so, but he stated

he would put in a work order. Plaintiff asked for a mop or cleaning

supplies. Mr. Folds stated that he had not brought supplies because

it was the third shift, but he provided plaintiff with two towels

to place on the floor. Plaintiff states the maintenance crew arrived
“early the next morning” and identified the source of the water as

coming from another cell. Id.

     Plaintiff then asked defendant Reamer for medical treatment;

he advised plaintiff to complete a form for sick call. Approximately

one hour later, plaintiff was moved to a different cell, which he

states was “the only available cell nearby.” Id.

     Considered in light of the governing standards, these facts do

not state a claim for relief. Plaintiff advised defendant Folds of
“foul-smelling water” in his cell, but there is no evidence that

Mr. Folds knew that the water was coming from another cell or that
   Case 5:17-cv-03199-SAC Document 20 Filed 03/26/21 Page 5 of 6




he was given information that reasonably suggested that plaintiff

was in conditions that threatened his safety. Mr. Folds provided

plaintiff with towels, and although plaintiff asserts these were

inadequate, there is no suggestion that he gave Mr. Folds any

additional information about the situation. Mr. Folds placed the

work order, as he told plaintiff he would. None of these allegations

supports a finding that defendant Folds acted with deliberate

indifference.

     Likewise, the actions of defendant Reamer on the following

morning   do   not   show   deliberate   indifference.   Plaintiff   sought

immediate medical attention, but the amended complaint does not

suggest that he was in any kind of apparent medical emergency

despite his concerns. Mr. Reamer advised him of how to request

medical care. As noted, plaintiff was moved to another cell within

approximately one hour.

     Finally, while the amended complaint states that the cell into

which plaintiff was moved also had “feces smeared on the wall, door,

and window”, plaintiff does not explain whether he notified anyone
of this, sought cleaning materials, or how long he was placed in

that cell. This allegation is insufficient to state a claim of

deliberate indifference against any defendant.

     The balance of the amended complaint presents generalized

complaints concerning the conditions in the jail and claims that

provisions of the jail handbook have been violated. Plaintiff’s

complaints of occasional lockdowns and the use of specialized cells

for disciplinary placements do not establish either the objectively
serious conditions necessary to support an Eighth Amendment claim,

or the deliberate indifference needed to support the subjective
    Case 5:17-cv-03199-SAC Document 20 Filed 03/26/21 Page 6 of 6




portion of the Eighth Amendment analysis.1 While the lack of access

to common areas and the inconvenience of placement in a cell without

furniture or a bed for short periods no doubt proved uncomfortable

or inconvenient, these conditions, without more, do not state a

claim for relief. Likewise, claims that the jail handbook has not

been followed strictly are insufficient to state a constitutional

violation.

     For these reasons, the court concludes this matter must be

dismissed for failure to state a claim for relief.

     IT   IS,   THEREFORE,    BY   THE   COURT   ORDERED   this     matter   is

dismissed.

     IT IS SO ORDERED.

     DATED:     This 26th day of March, 2021, at Topeka, Kansas.



                                   S/ Sam A. Crow

                                   SAM A. CROW
                                   U.S. Senior District Judge




1 As explained in the NOSC, a prisoner must exhaust administrative
remedies before filing a federal lawsuit involving prison
conditions. 42 U.S.C. § 1997e(a). This exhaustion requirement,
enacted   as   part  of   the   Prison   Litigation   Reform   Act,
“is mandatory under the PLRA and that unexhausted claims cannot be
brought in court.” Jones v. Bock, 549 U.S. 199, 211 (2007)
(citing Porter v. Nussle, 534 U.S. 516, 524 (2002)).       The NOSC
also explained that plaintiff provided no information concerning
his exhaustion on the claim that suicide prevention and close
observation cells in the jail were used to house prisoners under
disciplinary sanctions and found that the claim was subject to
dismissal. Plaintiff’s response does not refute that.
